         Case 2:20-cv-02946-AS Document 11 Filed 05/05/20 Page 1 of 1 Page ID #:32

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV20-02946-AS                                                   Date      May 5, 2020
 Title            Virginia Arnold v. 1835 Sepulveda, LLC et al




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                    N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                      N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


       On March 30, 2020, Plaintiff filed a complaint (Docket Entry No. 1).On April 2, 2020, the Court
issued a “Reminder Notice re Magistrate Judge Direct Assignment Program,” (Docket Entry No. 7),
reminding plaintiff that she must file a proof of service within 10 days of service of the summons and
complaint. Additionally, on April 29, 2020, defendant filed a Stipulation Extending Time to Answer the
Complaint (Docket Entry No. 8). To date, Plaintiff has failed to file a proof of service or request an
extension of time in which to do so.

        The parties are reminded that in order for the above-entitled case to proceed with the assigned
magistrate judge, they must file and serve joint or separate Consent form(s), indicating whether each party
consents to have a magistrate judge assigned to this case. Plaintiff must file the Consent form within forty-
two (42) days after service of the summons and complaint upon the first-served defendant. Each defendant
must file the Consent form within forty-two (42) days after service of the summons and complaint upon that
defendant. If the United States, an agency of the United States, or an officer or employee of the United States
is a defendant, the government must file the Consent form within sixty (60) days after service of summons
and complaint upon each defendant.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE no later than May 11, 2020 why this action
should not be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this Order by filing
a proof of service.



                                                                                            0      :      00
                                                               Initials of Preparer               AF



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
